         Case 1:21-cv-00868-JLT Document 3 Filed 06/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN NEFTALI AGUILAR-RIVERA,                     Case No. 1:21-cv-00868-JLT (PC)

12                      Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.
                                                         OR PAY FILING FEE
14    UNITED STATES, et al.,
15                      Defendants.                      45-DAY DEADLINE
16

17          Plaintiff has not paid the $402 filing fee for this action or submitted an application to

18   proceed in forma pauperis in accordance with to 28 U.S.C. § 1915. Accordingly, the Court

19   ORDERS Plaintiff, within 45 days of the date of service of this order, to submit the attached

20   application to proceed in forma pauperis (“IFP”), completed and signed, or in the alternative, pay

21   the $402 filing fee. No requests for extension will be granted without a showing of good cause.

22   Failure to comply with this order will result in dismissal of this action.

23          The Clerk of Court is directed to attach an IFP application form to this Order.

24
     IT IS SO ORDERED.
25

26      Dated:     June 8, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
